Citation Nr: 0405532	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-02 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purposes of obtaining Department of Veterans 
Affairs outpatient dental treatment.




ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran's DD Form 214 has not yet been associated with 
the record on appeal, but it appears that he served on active 
duty from December 1954 to December 1957 and October 1960 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Oklahoma City, 
Oklahoma, which denied the veteran's claim of entitlement to 
VA outpatient dental treatment.  


REMAND

As set forth above, the veteran is seeking entitlement to VA 
outpatient dental treatment.  Generally, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
(West 2002) and 38 C.F.R. § 17.161 (2003).

In this case, the veteran claims that he has a dental 
disability, apparently loss of unspecified teeth, which 
resulted from a car accident in service.  In support of his 
claim, he has submitted copies of service medical records 
showing that he sustained lacerations to the face and head in 
an October 1955 automobile accident.  Also submitted by the 
veteran were service dental records showing that several 
teeth were extracted in service.  

Under applicable criteria, veterans having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2003).  

In this case, the Board finds that additional evidentiary 
development and notification action is necessary prior to 
further consideration of the veteran's appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  
In this case, a review of the available record indicates that 
the veteran has not yet received the required notification.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
That duty includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  Given the nature of this 
case, the Board finds that a dental examination is necessary 
to reach a determination regarding the issue on appeal.

Finally, the Board notes that the veteran's claims folder was 
not included in the materials forwarded to the Board for 
appellate consideration.  As a result, the Board is unable to 
review information pertinent to this appeal, including the 
dates of the veteran's active service, whether he was a 
prisoner of war, whether any service-connected disabilities 
are rated as totally disabling, or whether he is represented.  
Although the Oklahoma Department of Veterans Affairs 
submitted correspondence on behalf of the veteran, there is 
no VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in the record on 
appeal.  

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim and to ensure due 
process of law, the case is remanded for the following 
actions:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should also be afforded a 
VA dental examination to determine the 
nature and etiology of any current dental 
disorder.  The veteran's claims folder 
must be obtained and made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently exhibits any dental disability 
which is the result of trauma in service.  
The examiner should also comment on 
whether the veteran exhibits (1) any 
potentially compensable dental 
conditions, such as loss of teeth due to 
loss of substance of the body of the 
maxilla or mandible; or (2) a dental 
condition which is complicating a medical 
condition currently being treated by VA.  

3.  After the actions requested above 
have been completed, the VAMC should 
again review the record considering all 
of the evidence.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


